Citation Nr: 1422204	
Decision Date: 05/16/14    Archive Date: 05/29/14

DOCKET NO.  11-24 687	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, Massachusetts


THE ISSUES

1.  Entitlement to service connection for bilateral flat feet.

2.  Entitlement to service connection for hearing loss.

3.  Entitlement to service connection for tinnitus, to include as secondary to service-connected disability.  

4.  Entitlement to service connection for residuals of a traumatic brain injury (TBI), to include headaches.  

REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran
ATTORNEY FOR THE BOARD

L. A. Rein, Counsel

INTRODUCTION

The Veteran had active service from May 1979 to June 1982. 

These matters come to the Board of Veterans' Appeals (Board) on appeal from a September 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Boston, Massachusetts.  In September 2012, the Veteran testified during a hearing before the undersigned Veterans Law Judge at the RO; a transcript of that hearing is of record. 

The issues of entitlement to service connection for bilateral flat feet (pes planus) and tinnitus are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1. The Veteran does not have a hearing loss disability as defined by VA regulation

2.  Resolving all reasonable doubt in the Veteran's favor, the Veteran has headaches that were incurred in service as a residual of a TBI.


CONCLUSIONS OF LAW

1.  The criteria for service connection for bilateral hearing loss are not met.  38 U.S.C.A. §§ 1101, 1112, 1113, 1131, 1137, 5103, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309, 3.385 (2013). 

2.  Resolving all reasonable doubt in favor of the Veteran, the criteria for service connection for residuals of a TBI, to include headaches, are met.  38 U.S.C.A. §§ 1101, 1112, 1113, 1131, 1137, 5103, 5103A, 5107 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2013). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to notify and assist

Upon receipt of a substantially complete application, VA must notify the claimant and any representative of any information, medical evidence, or lay evidence not previously provided to VA that is necessary to substantiate the claim.  The notice must:  (1) inform the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and (3) inform the claimant about the information and evidence the claimant is expected to provide.  38 U.S.C.A. §§ 5103, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. § 3.159 (2013); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  If VA does not provide adequate notice of any of element necessary to substantiate the claim, or there is any deficiency in the timing of the notice, the burden is on the claimant to show that prejudice resulted from a notice error, rather than on VA to rebut presumed prejudice.  Shinseki v. Sanders, 129 S.Ct. 1696 (2009).  	 

The Board finds that any defect with regard to the timing or content of the notice to the appellant is harmless because of the thorough and informative notices provided throughout the adjudication and because the appellant had a meaningful opportunity to participate effectively in the processing of the claim with an adjudication of the claim by the RO subsequent to receipt of the required notice.  The record does not show prejudice to the appellant, and the Board finds that any defect in the timing or content of the notices has not affected the fairness of the adjudication.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005); Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Specifically, the Veteran was notified in a March 2010 letter. 	 

The Veteran has neither alleged nor demonstrated any prejudice with regard to the content or timing of the notice provided.  Shinseki v. Sanders, 129 S. Ct. 1696 (2009) (reversing prior case law imposing a presumption of prejudice on any notice deficiency, and clarifying that the burden of showing that an error is harmful, or prejudicial, falls upon the party attacking the agency's determination); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  The Board considers it significant that the subsequent statements made by the Veteran and his representative suggest actual knowledge of the elements necessary to substantiate the claim.  Dalton v. Nicholson, 21 Vet. App. 23 (2007) (actual knowledge is established by statements or actions by the claimant or the claimant's representative that demonstrate an awareness of what is necessary to substantiate a claim).  

Thus, VA has satisfied its duty to notify the appellant and had satisfied that duty prior to the adjudication in the most recent August 2011 statement of the case.  Overton v. Nicholson, 20 Vet. App. 427 (2006) (Veteran afforded a meaningful opportunity to participate effectively in adjudication of claim, and therefore notice error was harmless).  

The Board also finds that the duty to assist requirements have been fulfilled.  All relevant, identified, and available evidence has been obtained, and VA has notified the appellant of any evidence that could not be obtained.  The appellant has not referred to any additional, unobtained, relevant, available evidence.  VA has obtained an examination with respect to the claims decided herein.  Thus, the Board finds that VA has satisfied the duty to assist provisions of law.  No further notice or assistance to the Veteran is required to fulfill VA's duty to assist him in development.  Smith v. Gober, 14 Vet. App. 227 (2000); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); Quartuccio v. Principi, 16 Vet. App. 183 (2002). 

Service connection

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated during service.  38 U.S.C.A. § 1131 (West 2002); 38 C.F.R. § 3.303 (2013). That determination requires a finding of current disability that is related to an injury or disease in service. Watson v. Brown, 4 Vet. App. 309 (1993); Rabideau v. Derwinski, 2 Vet. App. 141 (1992). Service connection may be granted for a disability diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability is due to disease or injury that was incurred or aggravated in service. 38 C.F.R. § 3.303(d) (2013). 

Service connection may be presumed for certain chronic diseases which develop to a compensable degree within one year after discharge from service, even though there is no evidence of such disease during the period of service.  That presumption is rebuttable by probative evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2002 & Supp. 2013); 38 C.F.R. 3.307, 3.309(a) (2013). 

Where the evidence, regardless of its date, shows that the Veteran had a chronic condition in service or during an applicable presumption period and still has that chronic disability, service connection can be granted.  That does not mean that any manifestations in service will permit service connection.  To show chronic disease in service there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time as distinguished from merely isolated findings or a diagnosis including the word chronic.  When the disease entity is established, there is no requirement of evidentiary showing of continuity.  38 C.F.R. § 3.303(b) (2013).

If there is no evidence of a chronic condition during service or an applicable presumptive period, then a showing of continuity of symptoms after service may serve as an alternative method of establishing a service connection claim. 38 C.F.R. § 3.303(b) (2013). Continuity of symptoms may be established if a claimant can demonstrate (1) that a condition was noted during service; (2) evidence of post- service continuity of the same symptomatology and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology. Evidence of a chronic condition must be medical, unless it relates to a condition to which lay observation is competent.  If service connection is established by continuity of symptomatology, there must be medical evidence that relates a current condition to that symptomatology. Continuity of symptoms applies only to those conditions explicitly recognized as chronic. 38 C.F.R. § 3.309(a) (2013); Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013). 
Hearing loss

Specific to claims for service connection, impaired hearing is considered a disability for VA purposes when the auditory threshold in any of the frequencies of 500, 1,000, 2,000, 3,000, or 4,000 Hertz  is 40 decibels or greater; or when the auditory thresholds for at least three of these frequencies are 26 or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385 (2013).

Service treatment records are essentially negative for complaints of, treatment for, or findings of hearing impairment.  Post service, an August 2010 VA audiological evaluation revealed hearing within normal limits in the right ear and mild loss in the left ear at 6 KHz.  Speech discrimination scores on the Maryland CNC word list were 100 percent in each ear, and audiometric testing, pure tone thresholds, in decibels, were reported as follows: 




HERTZ



500
1000
2000
3000
4000
RIGHT
10
15
10
15
20
LEFT
10
15
15
20
20

In this case, the August 2010 hearing audiogram chart does not show that the auditory threshold in either ear, in any of the frequencies of 500, 1,000, 2,000, 3,000, or 4,000 Hertz, are 40 decibels or greater or that the auditory thresholds for at least three of these frequencies were 26 or greater.  Thus, the competent evidence does not reflect the presence of hearing loss on  audiometric testing during service as defined by § 3.385.  

However, the absence of in-service evidence of hearing loss is not fatal to the claim, see Ledford v. Derwinski, 3 Vet. App. 87, 89 (1992).  Evidence of current hearing loss disability (i.e., one meeting the requirements of section 3.385, as noted above) and a medically sound basis for attributing such disability to service may serve as a basis for a grant of service connection for hearing loss.  See Hensley  v. Brown, 5 Vet. App. 155, 159 (1993).
In this case, however, the post-service evidence also does not reflect that the Veteran currently has a hearing loss disability as defined by 38 C.F.R. § 3.385 as reflected in the August 2010 VA hearing audiogram chart.

Based on the above findings, none of the objective evidence of record shows that the Veteran has a hearing loss disability that meets the criteria set forth in 38 C.F.R. § 3.385.  See Lendenmann v. Principi, 3 Vet. App. 345 (1992) (assignment of disability ratings for hearing impairment are derived by a mechanical application of the rating schedule to the numeric designations assigned after audiometric evaluations are rendered). 

As indicated above, Congress has specifically limited entitlement to service connection for disease or injury to cases where such incidents have resulted in a disability.  See 38 U.S.C.A. § 1131.  Hence, whereas here, the competent evidence establishes that the Veteran does not have the disability for which service connection is sought, there can be no valid claim for service connection.  See Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998); Brammer  v. Derwinski, 3 Vet. App. 223, 225 (1992).  In the instant appeal, the claim for service connection for hearing loss must be denied because the first essential criterion for the grant of service connection - competent evidence of the disability for which service connection is sought - is not met.

Therefore, the Board finds that a preponderance of the evidence is against the Veteran's claim for service connection for hearing loss.  Because the preponderance of the evidence is against the Veteran's claim, the benefit of the doubt provision does not apply.  38 U.S.C.A. § 5107(b).  As such, service connection for hearing loss must be denied. 

Residuals of traumatic brain injury, to include headaches

Service treatment records document an alleged assault.  Specifically, in August 2010, the Veteran was seen with complaints of being hit in the head with a stick.  He had 3 lacerations to the scalp.  X-rays revealed no fractures.  The following day he was seen with complaints of pain in his head and dizziness with standing and feeling faint afterwards.  He was assessed with post-concussion syndrome.  In January 1981, the Veteran was seen with complaints of constant, chronic, incapacitating headaches, accompanied by forgetfulness, dizziness and constant fatigue all since a traumatic head injury four months earlier.  The Veteran stated that since his head trauma, he has had headaches.  Neurological examination was negative.  The impression was nonorganic headaches.  In May 1981, the Veteran was seen for complaints of headaches after being beaten with a "2x4" in August 1980.  The impression was headaches, probably tension.   In December 1981, the Veteran provided a headache history, noting that they started in August after receiving 3 blows to the head.  He did not remember whether or not he was unconscious.  

In an April 2010 letter, Dr. J. A. Ackil, D.O. stated that the Veteran had been under his medical care for headaches. He noted that the Veteran stated that his headaches started after he experienced head trauma while in service.  He opined that the cause of his headaches may be related to this trauma.  

A July 2010 VA examination report reflects that the Veteran reported being attacked in 1980 and hit in the head with a bottle or other object.  The examiner noted that the severity of the TBI at the time of the injury was mild.  At present, the Veteran was complaining of headaches.  Neurological examination was normal.  The examiner noted that a review of medical care provided at the VA for the past 13 years did not reflect that the Veteran complained of headaches.  The examiner stated that he found it somewhat difficult to reconcile his current complaints with the medical record.  He concluded that given the lack of any objective evidence for headaches, he believed that it was less likely than not that a true compensable condition existed at the present time.  

In a July 2013 rating decision, the RO granted service connection for PTSD on the basis that the alleged assault occurred.  Thus, the Board also accepts that the assault in service, described by the Veteran as being hit over the head with a 2x4, is credible.  The Board also notes that, while the July 2010 VA examiner found no medical documentation of complaints of headaches post-service, an April 2010 private medical letter clearly reflects that the Veteran was being treated for headaches.  The Veteran is competent to assert that he has had headaches since service.  To the extent that the July 2010 VA examiner provided a negative opinion, this opinion was inaccurately based on the lack of post-service evidence of complaints of headaches, as there was clearly evidence found within an April 2010 private physician's letter as to treatment provided for headaches.  Further, the July 2010 VA examiner failed to weigh the Veteran's reports of an in-service head injury as well as the documentation of such an injury in service and continuous complaints of headaches thereafter.  Dalton v. Nicholson, 21 Vet. App. 23 (2007). 

In light of the Veteran's credible account of having headaches since being hit on the head with an object in service, the private medical evidence showing that the Veteran was receiving treatment for headaches, and by resolving all reasonable doubt in favor of the Veteran, the Board finds that service connection for residuals of a TBI, to include headaches, is warranted.   The competent evidence of record shows that the Veteran's headache disability had its onset during his period of active service.  Therefore, the Board concludes that headaches were incurred in service. Accordingly, the Board finds that the evidence shows that it is at least as likely as not that headaches were incurred in service and the Veteran's claim for service connection for residuals of a TBI, to include headaches, is granted.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990). 


ORDER

Service connection for hearing loss is denied.

Service connection for residuals of traumatic brain injury, to include headaches, is granted.

REMAND

Although further delay is regrettable, the Board finds that additional development is necessary prior to appellate review of the claims remaining on appeal for entitlement to service connection for bilateral flat feet and tinnitus.  
Initially, the Board notes that service treatment records (STRs) associated with the claims file appear incomplete.  In this regard, the STRs are only dated through May 1981 and do not include the Veteran's separation examination from service.  Hence, the Board finds that a remand is warranted for the AOJ to take all appropriate action to locate the Veteran's complete STRs

With regard to the claim for service connection for flat feet, on entrance examination in February 1979, the Veteran was diagnosed with pes planus and a physical profile of L-2 was assigned.  The Veteran contends that he has foot pain that began with marching in service.  He testified that as a cook in service, he was standing a lot.  He also asserted that he went to sick call for his feet once or twice and that he wore "low quarters."  A July 2010 VA examination report reflects that the Veteran stated that in service he went on a march and developed foot pain.  He was given bed rest, but does not recall any other treatment and since service he has not received any treatment for flat feet.   On examination, there was objective evidence of mild pain in the medial band of the plantar fascia, bilaterally.  The diagnosis was flat feet.  The examiner opined that it was less likely than not that the Veteran's pes planus had anything to do with his military service.  He stated that the Veteran may have had some foot pain when on a march in 1979, but it did not cause his pes planus and that if it was aggravated it was only temporarily aggravated.  

A veteran is presumed to be in sound condition at service entrance except for defects found on the service entrance examination.  The exception is when there is clear and unmistakable evidence that the disability existed before service entrance and clear and unmistakable evidence demonstrates it was not aggravated during service above any natural progress.  Wagner v Principi, 370 F3d. 1089, 1096   (Fed. Cir. 2004).  When a preexisting condition is noted at service entrance, the presumption of soundness is not applicable and the claim is not for direct service incurrence, but for service-connected aggravation.  Wagner, Id. at 1096 . 

Here, it is undisputed that the Veteran had pes planus noted at examination for service entrance.  However, it must be determined, using the standard of clear and unmistakable evidence, whether pes planus pre-existed entrance into active service.  Similarly, while there is a July 2010 VA opinion that it was less likely than not that the Veteran's pes planus had anything to do with his military service and that if his pes planus was aggravated it was only temporarily aggravated, this opinion is not dispositive, because it does not use the standard incorporated in the law.  The burden is on the government to rebut the presumption of soundness by clear and unmistakable evidence (obvious, manifest, undebatable) that a condition was both preexisting and not aggravated by service.  VAOPGCPREC 3-2003.   Thus, the Board finds that the July 2010 VA examiner's opinion is in adequate and that the Veteran should be afforded a new VA examination and opinion.  

With regard to the tinnitus claim, the Veteran testified that that he has continuously experienced a ringing sensation in his ears since he left service.  He asserted that he was around firing exercises in service.   An August 2010 VA examination report reflects that the Veteran was previously evaluated in 2005 and denied tinnitus at that time.  However, this record is not associated with the claims file or electronic Virtual VA claims file.  The August 2010 VA examiner opined that the Veteran's tinnitus was related to his hearing loss.  However, as hearing loss is not service-connected, this does not provide a basis for a grant of service.  

The Board notes that VA has a duty to consider all potential theories of entitlement.  In this regard, VA generally must investigate the reasonably apparent and potential causes of the Veteran's condition and theories of service connection that are reasonably raised by the record or raised by a sympathetic reading of the claimant's filing.  See Schroeder v. West, 212 F.3d 1265, 1271 (Fed.Cir.2000); Robinson v. Peake, 21 Vet.App. 545, at 552 (characterizing Schroeder as holding that "the duty to assist applies to the entire claim, which might require assistance in developing more than one theory in support of that claim"); see also Roberson v. Principi, 251 F.3d 1378, 1384 (Fed.Cir.2001).  In light of the grant for service connection for residuals of a TBI in the decision above, the Board finds that a new VA examination and opinion should be afforded the Veteran to determine whether the Veteran's tinnitus is a residual of the TBI sustained in service. 

Prior to scheduling the above examinations, all outstanding VA medical records  should be obtained and associated with the claims file.  Dunn v. West, 11 Vet. App. 462 (1998); Bell v. Derwinski, 2 Vet. App. 611 (1992).
Lastly, to ensure all due process due process requirements are met, and that the record before the examiner is complete, the AOJ should give the Veteran another opportunity to provide all outstanding information and/or evidence pertinent to the claims remaining on appeal.

Accordingly, the case is REMANDED for the following actions:

1.  Issue to the Veteran a VCAA notice letter pertaining to the claim for service connection for tinnitus.  This correspondence should include the criteria necessary to substantiate this claim on direct and secondary bases.  

2.  Contact the National Personnel Records Center (NPRC) and any other appropriate repository of records (e.g., Records Management Center) to obtain all of the Veteran's outstanding service treatment records, to include a copy of the Veteran's separation examination.  Clearly document all attempts to obtain the records.  All such available STRs should be associated with the Veteran's claims folder.  The AOJ is reminded that it should continue efforts to procure the Veteran's complete STRs until either the records are received, or until it receives specific information that the records sought do not exist or that further efforts to obtain them would be futile.

3.  Send to the Veteran and his representative a letter requesting that the Veteran provide sufficient information, and if necessary, authorization, to enable it to obtain any additional evidence pertinent to any of the claims remaining on appeal that is not currently of record.  If, in the alternative, the appellant wants to obtain and submit these records, he may do so.  To the extent that records are sought but not obtained, the claims file should contain documentation of the efforts.  Moreover, the appellant and his representative should be informed of the inability to obtain records pursuant to applicable regulations.

4.  Obtain all outstanding VA medical records, to include a 2005 evaluation for tinnitus, as referenced in the August 2010 VA examination report, following the procedures set forth in 38 C.F.R. § 3.159(c).  Associate all such available documents with the Veteran's claims folder. 

5.  After completion of the above, schedule the Veteran for a VA examination to assess the etiology of his pes planus.  The entire claims file, to include a complete copy of this REMAND, must be made available to the examiner designated to examine the Veteran, and the report of the examination should include discussion of the Veteran's documented medical history and assertions. All necessary tests and studies should be accomplished and all clinical findings reported in detail. 

The examiner should opinion as to whether there clear and unmistakable evidence (i.e., obvious, manifest, or undebatable) that there was not an increase in the severity of the underlying pes planus disability during the Veteran's service?  Also, if there was an increase in the severity of pes planus during service, then is there clear and unmistakable (i.e., obvious, manifest, or undebatable) evidence that the increase was due to the natural progression of the disability?

All findings and conclusions should be supported by a rationale, and the examiner should reconcile the opinion with all other evidence of record, including the Veteran's service treatment records, VA medical records, and the prior July 2010 VA opinion.  In providing the requested opinions, the examiner must acknowledge and discuss the Veteran's lay statements regarding the onset of symptoms and continuity of symptomatology since service. Dalton v. Nicholson, 21 Vet. App. 23 (2007) (examination was inadequate where the examiner did not comment on the appellant's report of in-service injury and instead relied on the absence of evidence in the service treatment records to provide a negative opinion).

6.  Also, schedule the Veteran for a VA examination, by an examiner with the appropriate expertise, to assess the etiology of his tinnitus.  The entire claims file, to include a complete copy of this REMAND, must be made available to the examiner designated to examine the Veteran, and the report of the examination should include discussion of the Veteran's documented medical history and assertions. All necessary tests and studies should be accomplished and all clinical findings reported in detail. 

The examiner is requested to opine whether it is at least as likely as not (50 percent or greater probability) that the Veteran's tinnitus is related to his service or is proximately due to, or was aggravated by, the residuals of a TBI.

All findings and conclusions should be supported by a rationale, and the examiner should reconcile the opinion with all other evidence of record, including the Veteran's service treatment records, VA medical records, and the August 2010 VA examiner's opinion.  In providing the requested opinion, the examiner must acknowledge and discuss the Veteran's lay statements regarding the onset of symptoms and continuity of symptomatology since service.  Dalton v. Nicholson, 21 Vet. App. 23 (2007) (examination was inadequate where the examiner did not comment on the appellant's report of in-service injury and instead relied on the absence of evidence in the service treatment records to provide a negative opinion).

7.  Then, readjudicate the claims for service connection for bilateral flat feet and for tinnitus.  If any decision remains adverse to the Veteran, issue a supplemental statement of the case and allow the appropriate time for response. Then, return the case to the Board. 

No action is required of the Veteran until he is notified by the AOJ; however, the Veteran is advised that failure to report for any scheduled examination may result in the denial of his claims.  38 C.F.R. § 3.655 (2013).  He has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



______________________________________________
THERESA M. CATINO
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


